Cortijo v New York City Hous. Auth. (2018 NY Slip Op 03894)





Cortijo v New York City Hous. Auth.


2018 NY Slip Op 03894


Decided on May 31, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2018

Renwick, J.P., Mazzarelli, Gesmer, Oing, JJ.


6712 303825/15

[*1]Eugenia Cortijo, Plaintiff-Respondent,
vNew York City Housing Authority, Respondent-Appellant.


Herzfeld & Rubin, P.C., New York (Linda M. Brown of counsel), for appellant.
Pena & Kahn, PLLC, Bronx (Diane Welch Bando of counsel), for respondent.

Order, Supreme Court, Bronx County (Llinet M. Rosado, J.), entered on or about August 14, 2017, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established its entitlement to judgment as a matter of law. In opposition, plaintiff failed to raise a triable issue of fact.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2018
CLERK